Quillian, Presiding Judge.
The plaintiff, having prevailed in its trover action to recover certain property, appeals from the failure to grant hire. Held:
1. The instructions on the preponderance of evidence were not the subject of a timely objection as required by Code Ann. § 70-207 (a) in order to be reviewable. Reynolds v. Huckeba, 231 Ga. 792, 794 (204 SE2d 149).
2. The errors enumerated with regard to the portion of the charge dealing with hire and the failure to direct a verdict on that issue are not meritorious. The plaintiff failed to carry its burden of demonstrating error since the presence of evidence requiring a finding as to the amount of hire is not sustained by the transcript sent to this court.

Judgment affirmed.


Shulman and Carley, JJ., concur.